Citation Nr: 1422084	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  13-28 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 12, 2011, for the grant of special monthly pension for a surviving spouse based on the need for regular aid and attendance.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1944 to March 1946.  He died in November 1980.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the pension center of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted the appellant entitlement to special monthly pension for a surviving spouse based on the need for regular aid and attendance, effective April 12, 2011.  In response, the appellant submitted statements that the RO interpreted as a notice of disagreement as to the effective date assigned for the grant of this benefit.

The Board notes that most of the relevant documents discussed below are in the Virtual VA claims file.


FINDINGS OF FACT

1.  The Veteran was granted entitlement to pension benefits in September 1980.

2.  The Veteran died in November 1980.

3.  The appellant applied for and was granted death pension benefits effective November 1, 1980.

4.  In April 2011, the appellant submitted a statement with an addendum from her caregiver requesting recurrent unreimbursed medical expenses and aid and attendance.

5.  In May 2012, the RO granted appellant entitlement to special monthly pension for a surviving spouse based on the need for regular aid and attendance, effective April 12, 2011.

6.  There was no claim of entitlement to special monthly pension for a surviving spouse based on the need for regular aid and attendance pending prior to April 12, 2011.

7.  The award of special monthly death pension due to a need for aid and attendance in this case was not based on an original or reopened claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 12, 2011, for the grant of special monthly death pension based on a need for aid and attendance, have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.402 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The appellant challenges the effective date assigned in connection with the award of special monthly pension based on aid and attendance for a surviving spouse.  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Therefore, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.

The Board will therefore proceed to the merits of the appeal.

Analysis

The Veteran was granted entitlement to pension benefits in September 1980.  After he died in November 1980, the appellant applied for and was granted death pension effective November 1, 1980.

 In April 2011, the appellant submitted a statement with an addendum from her caregiver noting the appellant's recurrent unreimbursed medical expenses and requesting entitlement to aid and attendance death pension benefits.  The RO subsequently granted special monthly death pension based on the need for regular aid and attendance.  

In July 2012, the appellant re-submitted the same statement with the addendum and the RO interpreted this as a notice of disagreement with the effective date assigned for the aid and attendance benefits as well as a claim requesting consideration of certain unreimbursed medical expenses.  In a December 2012 deferred rating decision, the RO indicated that it would consider the appellant's caregiver fees of $7,200 as a continuing expense and that this would be a full grant of benefits for this issue on appeal, i.e., entitlement to increased death pension benefits based on increased unreimbursed medical expenses.  

In an April 2013 letter, the RO notified the appellant that it had amended her death pension award effective February 1, 2010 based on increased medical expenses, with the payment of special monthly pension based on aid and attendance to commence May 1, 2011.

The effective date of an award of benefits is generally the date of claim.  38 U.S.C.A. § 5110(a).  The provisions of 38 C.F.R. § 3.402(c), specifically applicable to aid and attendance benefits for a surviving spouse, also provide that the effective date of such benefits is the date of receipt of claim or the date entitlement arose, whichever is later.  This regulation, however, includes an exception to this rule, i.e., when an award of death pension based on an original or reopened claim is effective for a period prior to date of receipt of the claim, any additional pension payable to the surviving spouse by reason of need for aid and attendance "shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established."  38 C.F.R. § 3.402(c)(1).

The above regulatory exception is potentially applicable to the appellant's case.  The appellant applied for additional pension benefits as well as aid and attendance benefits.  The additional pension benefits were granted effective February 1, 2010, prior to date of receipt of claim.  

As noted by the RO, however, the award of additional pension benefits in this case was not based on an original or reopened claim.  An "original claim" is "[a]n initial formal application on a form prescribed by the Secretary."  38 C.F.R. § 3.160(b).  The April 2011 claim was not on a formal application form but, rather, a statement in support of claim (VA Form 21-4148), and was therefore not an original claim.  In addition, a "reopened claim" is "[a]ny application for a benefit received after final disallowance of an earlier claim."  38 C.F.R. § 3.160(e).  As there was no earlier disallowance of a claim relating to the appellant's claim for special monthly pension for a surviving spouse based on the need for regular aid and attendance, the April 2011 claim was not a reopened claim.  

Thus, the award of special monthly pension based on a need for aid and attendance was not based on an original or reopened claim, and an effective date prior to April 12, 2011 is therefore not warranted based on the exception in 38 C.F.R. § 3.402(c)(1).  As no other exception is applicable, the April 12, 2011 date of claim is the correct effective date and an earlier effective date must be denied.  The benefit of the doubt doctrine is not for application because the preponderance of the above discussed evidence is against the claim.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than April 12, 2011, for the grant of special monthly pension for a surviving spouse based on the need for regular aid and attendance, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


